[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                       SEP 26, 2011
                                No. 11-11157                            JOHN LEY
                            Non-Argument Calendar                         CLERK
                          ________________________

                      D.C. Docket No. 8:09-cv-02205-MAP

EARL SQUIRES,

                                   llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                      versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                 llllllllllllllllllllllllllllllllllllllllDefendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 26, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Earl Squires appeals a judgment that affirmed the denial of his application

for disability insurance benefits and supplemental security income from the Social
Security Administration. 42 U.S.C. §§ 405(g), 1383(c)(3). Squires challenges the

finding that his part-time position as a custodian at a Duncan Donuts restaurant

was substantial gainful activity for the purpose of establishing past relevant work.

We affirm.

      We review the decision by the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997). Substantial evidence consists of “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id.

      Substantial evidence supports the finding that Squires’s past employment

constituted substantial gainful activity. A person is not disabled if he can return to

his past relevant work, 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv), which

includes work that he had performed “within the past 15 years, that was substantial

gainful activity, and that lasted long enough for [the claimant] to learn to do it,” id.

§§ 404.1560(b)(1), 416.960(b)(1). In August 2005, Squires accepted a position as

a custodian at a Duncan Donuts restaurant for which he was paid over $1,400 a

month, which created a presumption that he had performed substantial gainful

activity that year. See id. §§ 404.1574(b)(2)(ii), 416.974(b)(2)(ii). The custodial

tasks that Squires performed daily at Duncan Donuts ranged from cleaning floors

                                           2
to making deliveries, which were significant physical and mental activities that

qualified as substantial activity, notwithstanding the fact that Squires worked part-

time. See id. §§ 404.1572(a), 416.972(a). Although Squires earned less in 2006

than in 2005, his work was a gainful activity because it was performed “for pay or

profit.” Id. §§ 404.1572(b), 416.972(b). Squires earned seven dollars an hour for

his custodial services.

      We AFFIRM the judgment in favor of the Commissioner.




                                          3